Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





HECMMA, INC.,

                                    Appellant,

v.

COSLIGHT USA, INC.,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-06-00186-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2004-1626)



 

 

 




MEMORANDUM OPINION

            This appeal is before the Court on its own motion for determination whether the appeal
should be dismissed for want of prosecution.  Finding that Appellant has not filed a brief or a motion
for extension of time, we dismiss the appeal.
            Appellant filed notice of appeal on June 27, 2006 and the clerk’s record was filed on
August 10, 2006.  Appellant’s brief was therefore due to be filed on September 9, 2006.  Appellant
has not filed a brief or a motion for extension of time.  On September 15, 2006, pursuant to
Tex.R.App.P. 42.3, the Clerk of the Court sent the parties a notice of the court’s intent to dismiss
for want of prosecution if, within ten days of the notice, no party responded showing grounds to
continue the appeal.  No response has been received as of this date.
            This court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  We have given notice of our intent to do so, requested a
response if a reasonable basis for failure to file the brief or statement of facts exists, and have
received none.  We see no purpose that would be served by declining to dismiss this appeal at this
stage of the proceedings.  We dismiss the appeal for want of prosecution pursuant to Tex.R.App.P.
38.8(a)(1) and 42.3(c).


October 19, 2006                                                         
                                                                                    ANN CRAWFORD McCLURE, Justice

Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment
Chew, J., not participating